ACCEPTED
                                                                                               01-15-00501-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         11/10/2015 9:29:05 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK


                        NO. Ol-lS-OOSOl-CR & Ol-lS-OOS06-CR

MARCOS DANIEL JIMENEZ,                                            FILED IN
                                               IN THE COURT OF APPEALS
                                                                   1st COURT OF APPEALS
           APPELLANT                                                   HOUSTON, TEXAS
                                                                   11/10/2015 9:29:05 AM
V.                                             FIRST          SUPREME       JUDICIAL
                                                                   CHRISTOPHER     A. PRINE
                                               DISTRICT                     Clerk


THE STATE OF TEXAS,
             APPEllEE                          HOUSTON, TEXAS

                    MOTION FOR EXTENSION OF TIME TO
                      FH.E STATE'S RESPONSE BRIEF


TO THE HONORABLE COURT OF APPEALS:

        Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted on 2 cases of AGGRAVATED ROBBERY, and was
     sentenced on April 30, 2015. The trial case was styled as State of Texas v. Marcos
     DanielJimmez in the lO'h Judicial District Court of Galveston County, Texas, Cause
     Nos. 13-CR-1173 & 13-CR-1517. Appellant filed timely Notice of Appeal. The
     Appellant'S brief was filed with this Court on 10/13/2015.

2. The present due date for filing the State's brief is 11/12/2015.

3. This is the State's first motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 1/12/2016.

5. The State requests this extension not for delay but because during the last forty-five
   days, the undersigned attorney for the State:

                                               t
      •   Completed a reply brief on a lengthy trial in HeJ/ry Tobar v. State, 14-15-
          00011-CR& 14-15-00012-CRon 9/29/2015.

      •   Was out of state for 8 days.

      •   Is solely responsible for all Post-Conviction Writs of Habeas Corpus for
          Galveston County and completed 6 post-conviction writ answers on case
          numbers: 10-CR-2737-83-1 & 11-CR-1029-83-1 (Willie Joh1lso1l); 12-CR-1305-
          83-1 (Lewi1l Beard); 10-CR-1215-83-2 (Walter Earl Tqyloi); 10-CR-3689-83-1
          (Patrick Campbe/~; 08-CR-1456-83-2 (Bobl?J JOlles); 11-CR-3162-83-1 (Lethallie!
          McCartei).

6. The State must also complete its response brief to Jose Pablo l.JJpez v. Stale, 01-15-
   00055-CR, due on 11/19/2015.

7. The State must also complete its response brief to Gary LIvem IfJ'molt'v. State, 01-
   15-00303-CR, due on 12/1/2015.

8. The State must also complete its response brief to David lVtiZ v. Siale, 14-15-00285-
   CR, due on 12/2/2015.

9. The State must also complete its response brief to RochawlI Ray Davis v. Slale,01-15-
   00012-CR, due on 12/29/2015.

      WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to @e the State's brief until January 12, 2016.

                                   Respectfully submitted,

                                  JACK ROADY
                                  CRIMINAL DISTRICT ATTORNEY
                                  GALVESTON COUNTY, TEXAS

                                  lsI Rebecca Kiait'll
                                  REBECCA KLAREN
                                  Assistant Criminal District Attorney
                                  600 59'h Street, Suite 1001
                                  Galveston County, Texas 77551
                                             2
                                 Tel.(409)766-2355. fax (409)766-2290
                                 State Bar Number: 24046225
                                 rebccca.klaren@co.galveston.tx.us


                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 338 words.


                                        lsI IVbecca Klare/I
                                        REBECCA KLAREN
                                        Assistant Criminal District Attorney
                                        Galveston County, Texas



                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was   emailed/eFiledtoMarkW.Stevens.AttorneyforAppellant.at

markwandstcv@sbcglobal.nct on November 10, 2015.

                                               lsi IVbecca Klare/I
                                               REBECCA KLAREN
                                               Assistant Criminal District Attorney
                                               Galveston County, Texas




                                           3
                                                    AFFIDAVIT

 THE STATE OF TEXAS


 COUNTY OF GALVESTON


                  Before me, the undersigned authority, on November 10,2015, appeared Rebecca

 Klaren, who by me duly sworn did depose and state on oath the following:

                        "I, Rebecca Klaren, Attorney for the State of Texas, have read the

                  Motion for Extension of Time to File the State's Brief, and swear that the

                  information contained therein is true and correct."




                                                 REBECCA KLAREN
                                                 Assistant Criminal District Attorney
                                                 Galveston County, Texas




                  SWORN TO AND SUBSCRIBED before me on November 10, 2015.




     ,,,'''''/,,.
l;'1fi:':
                      HEA1H£R GRUBEN
        ~ ~!:~~~ N010lV PubliC. State OI.Texas
                                                 ~ 6V4~
!"":            : ¥ MY commission Expires        NOTARY PUBLIC in and for
\t.: ... {..;;'l        May 06. 2019             the State of Texas
            ••"
 "'.,:,,(>1.~




                                                          4